DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments, Remarks
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
Regarding the Objections to Claims 8, 10, 17, and 21, Applicant amended the claims to address the issues noted in the office action.
The examiner thanks Applicant for amending the claims; accordingly, the Objection has been withdrawn.
Regarding the 35 USC §103 rejection of Claims 1 – 4, 6 – 11, 13 – 15 and 19 - 21 as being unpatentable over Wada (US 10,792,976) in view of Terai (JP 2016 203695), Applicant traversed the rejection, respectfully disagreeing  “that the Wada cutout 22H functions as any type of ‘axial bearing fork’ because the asserted Wada shaft 42A does not include any structure that would interact with the cutout 22H in any way that would cause the cutout 22H to function as an axial bearing for the shaft 42A.  In order to help clarify this distinction, claim 1 is amended to specify that ‘each lamella is mounted at its first end with the bearing pin of its first end positioned in both a radial bearing opening, for limiting movement of the bearing pin of its first end radially relative to the pivot axis, and an axial bearing fork, for limiting movement of bearing pin of its first end axially along the pivot axis.’  Claims 19 and 21 are amended to make a similar clarification.  Terai does not make up for this deficiency with respect to claims 1, 19 and 21.”
In response, the examiner respectfully notes that Claim 1 disclosed1 “wherein each lamella is mounted at its first end with the bearing pin of its first end positioned in both a radial bearing opening and an axial bearing fork”.  A review of the disclosure of Wada illustrates that “a cutout portion (fig 5: (22H)) is formed at a vehicle cabin side end portion of an up-down direction intermediate portion of a side wall portion .

    PNG
    media_image1.png
    863
    1627
    media_image1.png
    Greyscale


Claim Objections
Claim 1 has been objected to, due to a minor informality
Regarding the newly amended limitation “for limiting movement of bearing pin of its first end axially along the pivot axis” has been understood as if to read, “for limiting movement of the bearing pin of its first end axially along the pivot axis “.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis 
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 – 4, 6 – 11, 13 – 15, and 19 – 21 are rejected under 35 U.S.C. §103 as being unpatentable over Wada (US 10,792,976), in view of Terai et al (JP 2016/203695).
In re Claim 1, Wada discloses an air vent (figs 4, 5: (20)) for a motor vehicle, comprising a housing (22) which defines an air guiding channel (col 4, ln 16), at least one lamellae (44), each lamella having opposite first and second ends with bearing pins (42A, 42B) that pivotably attach the lamella to the housing, for pivot about a pivot axis, wherein each lamella is mounted at its first end with the bearing pin (42A) of its first end positioned in both a radial bearing opening (figs 5, 6: (34)), for limiting movement of the bearing pin (42A) of its first end radially relative to the pivot axis, and an axial bearing fork (22H) (col 4, lns 49 – 53), for limiting movement of the bearing pin of its first end axially along the pivot axis, wherein each lamella is mounted at its second end with the bearing (42B) pin of its second end positioned in a radial bearing opening (22i) but not positioned in any axial bearing fork, wherein the axial bearing forks are formed in an axial bearing strip (element (22B) has been understood to comprise a strip).
Wada lacks wherein the air vent comprises a plurality of lamella.
Terai et al teaches an air vent (fig 1: (10)) for a motor vehicle, comprising: a housing (20) which defines an air guiding channel, a plurality of lamellae (fig 4: (51, 52, 55) [0035]), each lamella having 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wada, as taught by Terai et al, such that the air vent comprises a plurality of lamella, for the benefit of straightening airflow thereby reducing turbulence and noise at the vent outlet.
In re Claim 2, Wada discloses wherein, for the radial bearing opening (34) and axial bearing fork (22H) at the first ends, the axial bearing fork is designed separately from the radial bearing opening (a radial bearing strip (32) comprising the radial bearing opening (34)) and is spaced axially apart from the radial bearing opening (as seen in figures 4, 5).
Accordingly, the proposed system would yield wherein, for each radial bearing opening and axial bearing fork at each end of the first ends, the axial bearing fork is designed separately from the radial bearing opening and is spaced axially apart from the radial bearing opening.
In re Claim 3, the proposed system has been discussed, wherein Wada discloses each axial bearing fork (22H) encompasses the bearing pin (42A) assigned thereto with radial clearance (as the pin is rotatable therein), wherein the bearing pin is provided with at least one axial bearing surface (at least within (36)) which is arranged axially alongside the axial bearing fork (22H).
In re Claim 4, the proposed system has been discussed, but Wada lacks wherein each axial bearing fork comprises an insertion chamfer.  However, such a technique is known in the art, as evidenced by Terai et al.
Terai et al teaches wherein an axial opening (fig 8: (36)) comprises an insertion chamfer (361).

    PNG
    media_image2.png
    395
    480
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wada, as taught by Terai et al, such that an axial opening comprises an insertion chamfer, for at least the benefit of ease of assembly. 
The proposed system would yield wherein each axial bearing fork comprises an insertion chamfer.
Claim 5 has been cancelled by Applicant.
In re Claim 6, the proposed system has been discussed, but Wada lacks wherein the axial bearing strip is integrally formed with the housing.
Terai et al teaches an air vent, wherein an axial bearing strip (figs 4, 8, 9: (35)) is integrally formed with a housing (11).

    PNG
    media_image3.png
    442
    728
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wada, as taught by Terai et al, such that wherein the axial bearing strip is integrally formed with the housing, for the benefit of easily molding [0016, 0051] multiple elements as an assembly.
In re Claim 7, Wada discloses wherein each radial bearing opening (22i, 34) is designed as a circular opening (as seen in figs 4, 5).
In re Claim 8, the proposed system has been discussed (In re Claim 1, above), but lacks wherein the radial bearing openings of the first ends
Terai et al teaches an assembly wherein first end radial bearing openings (36) are attached (via (35)) to the housing (11) so as to be able to be resiliently deflected [0033, 0040, 0045, 0046, 0060].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wada, as taught by Terai et al, such that the radial bearing openings of the first ends are attached to the housing so as to be able to be resiliently deflected, for the benefit of ease of assembly [0040].
In re Claim 9, the proposed system has been discussed, wherein Wada discloses the radial bearing openings of the first (right) end are formed in a radial bearing strip (32).
In re Claim 10, the proposed system has been discussed, wherein Wada discloses the radial bearing openings (fig 5L (22i)) of the second (left) end are integrally formed in a wall (22A) of the housing.
In re Claim 11, the proposed system has been discussed (In re Claim 1, above), but lacks wherein the radial bearing openings of the radial bearing strip are designed to protrude from a side of the housing.
Terai et al teaches an assembly wherein bearing openings (36) of a radial bearing strip (via (35)) are designed to protrude from a side of the housing (11) [0033, 0040, 0045, 0046, 0060].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wada, as taught by Terai et al, such that the radial bearing openings of the radial bearing strip are designed to protrude from a side of the housing, for the benefit of ease of assembly [0040].
In re Claim 14, Wada discloses wherein each lamella is provided with a positioning surface (located at end of second end bearing pin (42B)).  

    PNG
    media_image4.png
    329
    458
    media_image4.png
    Greyscale

In re Claim 15, the proposed system has been discussed, wherein Terai et al teaches wherein the lamellae (51, 52, 52) are connected together by means of a coupling rod (58) which braces the lamellae relative to one another in an axial direction (as seen in fig 4).
Claim 16 has been deleted by Applicant.
In re Claims 19 – 21, see above, In re Claims 1 and 3.
In re Claim 19, Wada discloses an air vent (figs 4, 5: (20)) for a motor vehicle, comprising: a housing (22) defining an air guiding channel (col 4, ln 16), at least one lamella (44), each lamella having opposite first and second ends with bearing pins (42A, 42B) that pivotably attach the lamella to the housing, wherein each lamella is mounted with the bearing pin of its first (right) end (42A) positioned in both a radial bearing opening (figs 5, 6: (34)) located along a pivot axis of the bearing pin), for limiting movement of the bearing pin (42A) of its first end radially relative to the pivot axis,  and an axial bearing fork (22H) (col 4, lns 49 – 53) located along the pivot axis for limiting movement of the bearing pin of its first end axially along the pivot axis, wherein each lamella is mounted with the bearing pin of its second (left) end (42B) positioned in a radial bearing opening (22i) but not positioned in any axial bearing fork, wherein the radial bearing openings of the second ends are integrally formed with the housing (as seen in fig 5). 
Wada lacks wherein the air vent comprises a plurality of lamella.
Terai et al teaches an air vent (fig 1: (10)) for a motor vehicle, comprising: a housing (20) which defines an air guiding channel, a plurality of lamellae (fig 4: (51, 52, 55) [0035]), each lamella having opposite first and second ends with bearing pins (54/54) that pivotably attach the lamella to the housing, via radial bearing openings (39/61).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wada, as taught by Terai et al, such that the air vent comprises a plurality of lamella, for the benefit of straightening airflow thereby reducing turbulence and noise at the vent outlet.
In re Claim 20, the proposed system has been discussed, Wada disclosing wherein, for each lamella, the axial bearing fork (22H) of the first end is spaced axially away from the radial bearing opening (34) along the pivot axis (as seen in figs 4, 5), and the axial bearing fork (22H) encompasses the bearing pin (42A) of the first end with radial clearance*, wherein the bearing pin (42A) of the first end is provided portion of pin (42A) at least within (34)) located axially alongside of the axial bearing fork. 
*Regarding the limitation “with radial clearance”, it is apparent that the axial bearing fork encompasses the bearing pin “with radial clearance”, as the bearing pin is rotatable within the bearing fork.

In re Claim 21, Wada discloses an air vent (figs 4, 5: (20)) for a motor vehicle, comprising a housing (22) which defines an air guiding channel (col 4, ln 16), and at least one lamellae (44), each lamella having opposite first and second ends, each first end having a bearing pins (42A) and each second end having a bearing pin (42B), each lamella being pivotably attached by its bearing pins to the housing for pivot about a pivot axis, wherein each lamella is mounted with the bearing pin (42A) of its first end positioned both in a radial bearing opening (figs 5, 6: (34)) that surrounds the bearing pin of its first end, for limiting movement of the bearing pin of its first end radially relative to the pivot axis, and an axial bearing fork (22H) (col 4, lns 49 – 53), for limiting movement of the bearing pin of its first end axially along the pivot axis, wherein each lamella is mounted with the bearing pin (42B) of its second end positioned only in a radial bearing opening (22i) that surrounds the bearing pin (42B) of its second end, wherein each axial bearing fork encompasses the bearing pins assigned thereto with radial clearance (apparent, as it is rotatable therein), wherein each bearing pin (42A) that is positioned in one of the axial bearing forks is provided with at least one axial bearing surface (at least within (36) which is arranged axially alongside of the axial bearing fork (22H).
Wada lacks wherein:
the air vent comprises a plurality of lamella, and
the axially bearing for includes an insertion chamfer.
Terai et al teaches an air vent (fig 1: (10)) for a motor vehicle, comprising: 
a housing (20) which defines an air guiding channel, a plurality of lamellae (fig 4: (51, 52, 55) [0035]), each lamella having opposite first and second ends with bearing pins (54/54) that pivotably attach the lamella to the housing, via radial bearing openings (39/61), and
wherein an axial opening (fig 8: (36)) comprises an insertion chamfer (361).

    PNG
    media_image2.png
    395
    480
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wada, as taught by Terai et al, such that the air vent comprises:
 a plurality of lamella, for the benefit of straightening airflow thereby reducing turbulence and noise at the vent outlet, and
an axial opening comprises an insertion chamfer, for at least the benefit of ease of assembly. 

Claim 12 is rejected under 35 U.S.C. §103 as being unpatentable over Wada (US 10,792,976), in view of Terai et al (JP 2016/203695), and further in view of Parker (US 4,750,410).
In re Claim 12, the proposed system has been discussed, but lacks wherein slots are provided in the wall of the housing device above and below a region of the radial bearing openings of the second side.  However, such a technique is known in the arts; provided as evidence is Parker.
Parker teaches an air vent (fig 1) for a motor vehicle, wherein slots (20) are provided in a wall (14) of a housing device (10), above and below a region of a radial bearing opening (35) (col 2, lns 40 – 54).

    PNG
    media_image5.png
    350
    832
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Parker, such that slots are provided in the wall of the housing device above and below a region of the radial bearing openings, for the benefit of allowing housing flexure during system assembly, minimizing damage to radial pins.
The proposed system would yield wherein slots are provided in the wall of the housing device above and below a region of the radial bearing openings of the second side.     

Claim 13 is rejected under 35 U.S.C. §103 as being unpatentable over Wada (US 10,792,976), in view of Terai et al (JP 2016/203695), and further in view of Hara (US 2015/0044960).
In re Claim 13, the proposed system has been discussed, but lacks wherein a clipping chamfer is assigned to each radial bearing.  However, the technique of chamfering a surface around an aperture is known in the mechanical arts. 
Provided as evidence is Hara, who teaches that during assembly of a ventilation system “opening edges of insert supporting recesses are chamfered so that the inserted members are not damaged during insertion. Moreover, a clearance to such an extent that enables insertion of an inserted member and does not cause the inserted member to be rattled during supporting is provided between the inserted member and the insert supporting recess [0122]”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Hara, such that a clipping chamfer is assigned to the radial bearing, so that the bearing pins (inserted members) are not damaged during insertion, for the benefit of reduced system maintenance.

Claims 17 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Wada (US 10,792,976), in view of Terai et al (JP 2016/203695), and further in view of de Barros et al (US 6,447,388).
In re Claim 17, the proposed system has been discussed, wherein Terai et al teaches wherein the lamellae (51, 52, 52) are connected together by means of a coupling rod (58), a coupling pin engaging therein (as seen in fig 4
The coupling rod lacks wherein at least two an omega-shaped opening, each omega-shaped opening engaging a coupling pin of a corresponding one of the lamellae is provided.  However, such a technique of providing an omega-shaped opening is known in the mechanical arts.
Provided as evidence is de Barros et al, who teaches an air vent (fig 4: (26)), wherein a coupling element (32) is provided with an omega-shaped opening (fig 9: (66)) for engaging a pin (fig 6: (62) therein (col 3, ln 50 – col 4, ln 11).

    PNG
    media_image6.png
    325
    477
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by de Barros et al, such that at least two omega-shaped openings are provided, each omega shaped opening engaging a coupling pin of a corresponding one of the lamellae is provided, in lieu of an round aperture to engage a coupling pin, for the benefit of a shape that allows a pin to snap into – and then be retained by –  the omega shaped opening (socket 74), simplifying installation.
In re Claim 18, de Barros et al further teaches wherein a coupling pin (fig 6: (56)) comprises a portion with a smaller diameter (62), a portion with a larger diameter (64) and a columnar portion located therebetween, thereby lacking wherein the portion therebetween in conically shaped.  
However, a pin shape would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the lamella, the coupling rod, the size of the necked portion of the omega-shaped opening, etc., and so in order to configure an apparatus according to the claimed limitation can be viewed as nothing more than merely a matter of choice in design and/or  absent a showing by Applicant of any new or unexpected results produced therefrom over the prior art of record.

Conclusion
THIS ACTION IS FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of significance is Mochizuki (US 7,354,340), who discloses louver apparatus includes a case member, a connecting member, and a louver pivotally secured to the case member, including a shaft portion including a shaft body being in the form of a substantially cylindrical shape, and a head portion being in the form of a substantially regular polygon, and being located at a tip end portion of the shaft body. At least a part of the head portion protruding radially from the shaft body. The connecting member includes an axial hole being in the form of a substantially regular polygon. The head portion is arranged to pass through the axial hole only at predetermined positions, and to be held not to pass through the axial hole at positions other than the predetermined positions (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/Edelmira Bosques/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 June 9, 2021